Opinion issued April 9, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-18-01025-CV
                              ———————————
            IN THE INTEREST OF L.W. AND L.W., CHILDREN



                     On Appeal from the 313th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-03500J


                            MEMORANDUM OPINION

      In this accelerated appeal,1 appellant, mother, challenges the trial court’s

order, entered after a bench trial, terminating her parental rights to her minor

children, L.R.W. and L.D.W. (collectively, “the children”).2 In three issues, mother


1
      See TEX. FAM. CODE ANN. § 263.405(a); TEX. R. APP. P. 28.4.
2
      Our style of the case is in accord with the trial court’s Final Decree for Termination.
      See In re B.J., No. 01-15-00886-CV, 2016 WL 1389054, at *1 n.2 (Tex. App.—
contends that the evidence is legally and factually insufficient to support the trial

court’s findings that she knowingly placed, or knowingly allowed the children to

remain, in conditions or surroundings which endangered their physical and

emotional well-being;3 she engaged, or knowingly placed the children with persons

who engaged, in conduct that endangered their physical and emotional well-being;4

she failed to comply with the provisions of a court order that specifically established

the actions necessary for her to obtain the return of the children;5 and termination of

her parental rights was in the best interest of the children.6

      We affirm.

                                      Background

      On June 26, 2017, the Department of Protective Services (“DFPS”) filed a

petition, seeking termination of mother’s parental rights to the children and

managing conservatorship of the children.


      Houston [1st Dist.] Apr. 7, 2016, no pet.) (mem. op.); Strobel v. Marlow, 341
S.W.3d 470, 471 n.1 (Tex. App.—Dallas 2011, no pet.). However, for clarity
      purposes, in this opinion, we will refer to the children as L.R.W. and L.D.W. When
      the trial court terminated the parental rights of mother, L.R.W. was six years old and
      L.D.W. was two years old.
      We note that the trial court also terminated the parental rights of the children’s
      unknown father. He is not a party to this appeal. The record indicates that the
      children’s father is deceased.
3
      See TEX. FAM. CODE ANN. § 161.001(b)(1)(D).
4
      See id. § 161.001(b)(1)(E).
5
      See id. § 161.001(b)(1)(O).
6
      See id. § 161.001(b)(2).

                                            2
      DFPS Investigator Capps

      At trial, DFPS investigator Nicole Capps testified that on June 24, 2017, she

received a “Priority 1” physical abuse referral that required an immediate response

at a hospital. When Capps arrived at the hospital, she found that mother’s third child,

R.W., Jr., had died. R.W., Jr. was two years old at the time of his death. According

to Capps, R.W., Jr. had cuts, bruises, and scabs in various stages of healing over his

entire body. More specifically, Capps observed a large scab on the right side of

R.W., Jr.’s forehead, “a purple-scabbed cut” and a quarter-sized bruise on the left

side of his forehead, a right black eye, “[p]atterned marks under [his] left eye,” a

swollen left eye, a swollen left side of his face, “[v]arious cuts and scabs on [his]

right neck area,” a nickel-sized scab on his right upper chest, scabs on his right ear

and marks behind his right ear, a “[p]atterned mark on [his] upper left arm that

appeared purple,” various scabs across his chest, stomach, and hip area, “[b]ruising

to the left of [his] belly button and [on his] stomach,” “[h]ealing scabs” on his right

upper leg, a “1.5-inch scabbed mark on [his] right side,” a half-dollar sized scab on

his upper back, various other scabs on his back and an open wound on the right side

of his back, healing scabs and a bruise on the back of his left leg, and scars and an

open wound on the back of his upper right leg. Mother stated that R.W., Jr.’s injuries

were caused by “r[unning] into a freezer”; however, in Capp’s opinion, R.W., Jr.’s

injuries indicated that someone had been physically abusing the child for a prolonged


                                          3
period of time, and his injuries were not consistent with mother’s explanation.

Capps explained that R.W., Jr.’s death was ruled a homicide and it was not the result

of an accident. Instead, the child had been “beaten to death.” The trial court

admitted into evidence numerous photographs of R.W., Jr. taken after his death

which depict the child’s numerous injuries.

      Capps further testified that on June 24, 2017, i.e., the day of R.W., Jr.’s death,

mother could not account for her whereabouts from approximately 3:00 p.m. until

9:00 p.m.   Mother, however, indicated that during that time she had left her

apartment and left the children and R.W., Jr. in the care of her boyfriend. Around

9:00 p.m., mother went to the children’s maternal grandmother’s home for

approximately an hour, and mother was not at her apartment when R.W., Jr.’s body

was found. According to Capps, at approximately 10:15 p.m. on June 24, 2017,

R.W., Jr. arrived at the hospital and at 10:30 p.m. he was declared dead. While at

the hospital, Capps also saw L.R.W., who was five years old at the time, and L.D.W.,

who was eight months old at the time, and both children appeared to be healthy.

Although L.D.W. did not have any injuries, L.R.W. had “two scars that appeared to

be healing, like fork kind of marks that were from like a curling iron [or] like a

straightener.”

      Capps also explained that two days after R.W., Jr.’s death, L.R.W. was

interviewed. During her interview, the child stated that on the day that R.W., Jr. had


                                           4
died, he had “got[ten] a whooping and . . . his heart broken.” L.R.W. further

explained that mother’s boyfriend fought with R.W., Jr., R.W., Jr. received a “hard

whooping” from mother’s boyfriend, and mother was in the apartment when her

boyfriend “whoop[ed]” R.W., Jr. According to L.R.W., mother’s boyfriend also

made her and R.W., Jr. do “push[-]ups” when they got in trouble. In Capps’s

opinion, mother’s failure to intervene while her boyfriend “beat[]” R.W., Jr.

endangered the child’s life as well as the lives of mother’s two other children.

      Regarding mother, Capps testified that, in general, when mother disciplined

L.R.W. and R.W., Jr., prior to his death, she made them “get down in [a] push-up

position for like an hour or until they got weak.” Mother also regularly “whoop[ed]”

L.R.W. and R.W., Jr. for fifteen minutes at a time, stopping only when L.R.W. or

R.W., Jr. began to scream. Capps noted that mother physically disciplined L.R.W.

and R.W., Jr. in the bathroom of her apartment, mother would have L.R.W. and

R.W., Jr. “put their hands on the toilet,” and mother would close the bathroom door

so that L.R.W. and R.W., Jr. could not escape. Because L.R.W. and R.W., Jr. moved

around when they were being physically disciplined, various parts of their bodies

would be hit. In other words, according to Capps, when mother “beat[] them with a

belt[,] . . . she would be hitting them all over their bod[ies].” Mother admitted to

leaving marks on L.R.W. and R.W., Jr. “a few times.” In Capps’s opinion, mother’s

“beating[]” of R.W., Jr. “four times a day” constituted endangering conduct.


                                          5
      With respect to R.W., Jr., specifically, mother admitted to physically hitting

the child, including hitting him on the day that he died. Mother also admitted that

she had “whoop[ed]” the child multiple times a day in the days leading up to R.W.,

Jr.’s death. According to mother, on the day that R.W., Jr. died, he and L.R.W. had

dropped food on the floor of the apartment and this prompted her to physically

discipline them. In total, L.R.W. and R.W., Jr. received four “whipp[ings]” on the

day that R.W., Jr. died. Mother further stated that she was the only person who had

ever physically hit and physically disciplined R.W., Jr. And when mother physically

disciplined R.W., Jr., she would “corner him in a bathroom so [that] he could not

escape.” In Capps’s opinion, “some of [mother’s] physical discipline resulted in the

injuries [she] observed on” R.W., Jr., and Capps believed that “mother was beating

the child.”

      Capps also testified that mother knowingly left the children and R.W., Jr. in

the care of her boyfriend, who used illegal narcotics and who smoked marijuana

while caring for the children and R.W., Jr. And mother’s boyfriend admitted that he

disciplined L.R.W. and R.W., Jr. by hitting them with his hand and with a belt. In

Capps’s opinion both mother and her boyfriend caused R.W., Jr.’s death.

      DFPS Caseworker Mangram

      DFPS caseworker Kamma Mangram testified that mother reported to her that

on the day that R.W., Jr. died, mother, her boyfriend, the children, and R.W., Jr. were


                                          6
at her apartment. Mother woke up around 7:00 a.m. or 8:00 a.m., and at some point,

L.R.W. asked mother to make her something to eat, which she did. Mother then put

L.R.W. and R.W., Jr. in the living room and went back to her bedroom where her

boyfriend was still sleeping. Mother’s boyfriend later woke up around 12:00 p.m.

or 1:00 p.m. because L.R.W. and R.W., Jr. were being loud. At that time, mother

got up and found that the L.R.W. and R.W., Jr. had not eaten their food and “there

was food all over the floor.” Mother physically disciplined L.R.W. because there

was food on the floor. At some point, mother went outside to her car for a period of

time between ten and thirty-five minutes. As mother climbed the stairs to return to

her apartment, she heard R.W., Jr. crying loudly. When mother got upstairs, she

found that the door to her apartment had been locked by her boyfriend. Mother stood

outside for a few minutes listening to R.W., Jr. cry before her boyfriend unlocked

the door. When mother opened the door, R.W., Jr. ran to her and she told her

boyfriend “that was enough.” This caused her boyfriend to “stop[].” Mother told

Mangram that when she stated “that was enough” she meant that her boyfriend had

done “enough” hitting and spanking of R.W., Jr. with a belt.

      Mangram further testified that mother could not recall what else happened on

the day that R.W., Jr. died until about 7:00 p.m. when the children’s maternal

grandmother called mother. Thereafter, mother spent thirty-five minutes getting

dressed and left her apartment to get food for the maternal grandmother. When


                                         7
mother left, the children and R.W., Jr. stayed at the apartment with mother’s

boyfriend. Mangram noted that mother left the children in the care of her boyfriend

despite the fact that her boyfriend had physically disciplined R.W., Jr. that day and

caused the child to cry loudly. While mother was gone from her apartment, her

boyfriend called.    By the time that mother arrived home, sometime between

8:00 p.m. and 9:00 p.m., R.W., Jr. had stopped breathing. A call was made for

emergency assistance around 9:39 p.m.         R.W., Jr. was declared dead around

10:00 p.m., and Mangram stated that the child’s cause of death was “blunt force.”

At the time of R.W., Jr.’s death, he had bruises, cuts, scrapes, and abrasions all over

his body, and his wounds were in various stages of healing.

      Mangram noted that mother reported to hospital personnel that her boyfriend

had stated that R.W., Jr. had fallen out of his bed and was vomiting at approximately

8:45 p.m. And according to Mangram, if such a report was true, then mother and

her boyfriend had waited an hour before calling for emergency assistance. Mangram

opined that the delay in seeking medical treatment for R.W., Jr. was significant and

inexcusable.

      Mangram also noted that mother told her that a day or two prior to R.W., Jr.’s

death, he was running around the living room with L.R.W. and L.R.W. “pushed

[him] into the deep freezer.” Mother reported that R.W., Jr. was “okay right after

that, but that a little bit later, he went and laid down for a while . . . [which] was


                                          8
unusual.” Mother also reported to Mangram that she had physically disciplined

R.W., Jr. in the days leading up to the child’s death, and mother stated that she had

cornered him in the bathroom so that he could not run away while she “beat” him.

      Mangram opined that mother had endangered the lives of the children because

they were present when R.W., Jr. was being physically abused. And Mangram noted

that the marks and bruises on R.W., Jr. did not indicate that what had happened to

the child on the day of his death was a “one-time incident.” Rather, it appeared that

R.W., Jr. had been “abused for a substantial amount of time,” and mother did not

seek medical treatment for the child’s injuries. Mangram noted that at the time that

the children entered DFPS’s care, L.R.W. had a burn on her leg.

      With respect to mother’s boyfriend, Mangram explained that he kept

marijuana and marijuana paraphernalia in mother’s home, specifically in the top

drawer of mother’s nightstand, and it was “[c]leary evident to anyone.” Moreover,

mother’s boyfriend admitted to smoking marijuana while caring for the children and

R.W., Jr. In Mangram’s opinion, a parent who knowingly left her children with

someone who smoked marijuana while caring for the children engaged in

endangering conduct and created a dangerous environment. Additionally, mother

admitted to Mangram that her boyfriend had physically disciplined L.R.W. and

R.W., Jr. and she knew that he did so. In fact, mother could recall specifically that

her boyfriend had physically injured or disciplined R.W., Jr. on three separate


                                         9
occasions, including on the day of the child’s death, because R.W., Jr. would “not

sit[] on a potty.” When asked whether mother “knew that [her boyfriend] was

beating” L.R.W. and R.W., Jr., Mangram responded that “[s]he did.” Mangram

opined that mother’s action in allowing her boyfriend to “beat” L.R.W. and R.W.,

Jr. constituted endangering conduct and created a dangerous environment.

      Mangram further testified, related to mother, that mother admitted to

disciplining L.R.W. and R.W., Jr. by making them “get in [a] push-up position for

like an hour or until they g[o]t weak.” Mother also admitted to “whoop[ing]” L.R.W.

and R.W., Jr. for fifteen minutes at a time, stopping only when they started screaming

or she could see marks. And mother conceded that she had previously left marks on

L.R.W. and R.W., Jr. Moreover, mother stated that she had “whoop[ed]” L.R.W.

and R.W., Jr. four times a day every other day. And when she did so, she placed

them in the bathroom with the bathroom door closed. Because L.R.W. and R.W.,

Jr. would move around while being hit, mother would hit various parts of their

bodies. When asked whether mother “literally trapp[ed] th[e] kids in the bathroom

so [that] she c[ould] beat them,” Mangram responded, “[y]es.” Mangram noted that

mother’s physical discipline did not constitute “normal . . . spanking discipline.”

      Mangram also explained that after the children entered the care of DFPS,

mother received a Family Service Plan (“FSP”), which she did not complete. For

instance, mother did not obtain stable housing and did not demonstrate that she could


                                         10
provide a loving and nurturing home for the children. Mangram noted that, during

the pendency of the instant case, mother spent time in jail, and she had not seen the

children since the time of R.W., Jr.’s death. After mother was released from jail on

bond in April 2018, she began living with the children’s maternal grandmother, who

had a “CPS history.” Thus, DFPS did not consider mother’s housing to be adequate,

and Mangram expressed concern about the children ever being placed with the

maternal grandmother because she had access to R.W., Jr. prior to his death and yet

never reported any physical abuse that the child had sustained.

      Regarding the children, Mangram stated that they were placed together in an

adoptive foster home. The foster home was safe, stable, nurturing, and loving, and

the children had been in the foster home for more than one year. L.R.W. was “very

close” with her foster family, and she relied on her foster parents for emotional

support. L.R.W. wanted to continue living with her foster parents, and the foster

parents wanted the children to continue living with them.

      Moreover, Mangram explained that the foster family was all that L.D.W. had

ever known, L.D.W. interacted with his foster parents, and he did not leave his foster

parents’ side. The children both “look[ed] to their foster parents for comfort and

care” and were comfortable living with their foster parents. Additionally, the

children’s foster parents had provided for the children’s needs, and Mangram

believed that they would continue meeting the children’s emotional and physical


                                         11
needs in the future. The children were not in emotional or physical danger in their

foster parents’ home and were not “beaten.” The children’s foster parents had

excellent parenting abilities, had taken advantage of the services and the programs

that were available to them, and the children were receiving any therapy, medical

attention, and dental work that was required. The children’s foster parents believed

that education was important, and they wanted the children to graduate high school

and attend college. Mangram noted that the foster parents’ grandchild, who was

L.R.W.’s age, lived in the home as well and the children shared a sibling bond with

that child.

       Mangram further testified that after entering the care of DFPS, L.R.W.

disclosed that mother had “beat[]” L.R.W. and R.W., Jr. and mother’s boyfriend had

beat them while mother was in the same room. L.R.W. also reported that mother’s

boyfriend had sexually abused her. L.R.W. explained that mother’s boyfriend “g[ot]

naked and g[ot] in the bed with her.” And when mother then walked into the room,

she told her boyfriend to stop, but he did not and mother “didn’t do anything about

it.” L.R.W. additionally disclosed that mother’s boyfriend “touch[ed] her pee pee”

and “rubb[ed] her pee pee,” she told mother, and mother “had seen it.” Mangram

opined that the fact that L.R.W. was sexually abused in mother’s home created a

dangerous environment for the children. After L.R.W. entered DPFS’s care, she

began attending therapy related to the sexual abuse that she had suffered.


                                         12
      DFPS Special Investigator Jones

      DFPS special investigator Vernon Jones testified that he interviewed mother

regarding R.W., Jr.’s death. During her interview, mother stated that on the day that

R.W., Jr. died, she woke up around 7:00 a.m. to check on the children and R.W., Jr.

and then went back to sleep until 11:00 a.m. At that time, mother woke up and fed

the children and R.W., Jr. According to mother, between 11:00 a.m. and 2:00 p.m.,

she had to discipline L.R.W. and R.W., Jr. “a couple of times.” In total, mother

stated that she had physically disciplined L.R.W. and R.W., Jr. four or five times on

the day of R.W., Jr.’s death for fifteen minutes each time. Mother could not account

for her whereabouts or her actions from 2:00 p.m. until 9:00 p.m. At 9:00 p.m.,

mother went to pick up food for the children’s maternal grandmother and left the

children and R.W., Jr. in the care of her boyfriend. While mother was out, her

boyfriend called and told her that R.W., Jr. was not breathing, which prompted

mother to return to her apartment.

      Regarding disciplining L.R.W. and R.W., Jr., who were five years old and two

years old, respectively, at the time of R.W., Jr.’s death, mother generally explained

that she would discipline them “physically with a belt . . . four times every other

day.” Each disciplining session would last fifteen minutes and would take place in

the bathroom. Mother “would have the kids put their hands . . . on the toilet so that

they wouldn’t be able to move around” and she closed the door to the bathroom “so


                                         13
they couldn’t run from her.” She would also make L.R.W. and R.W., Jr. “get in [a]

push[-]up position until they experienced muscle failure.” According to mother, she

disciplined the children herself and her boyfriend did not do so. Thus, mother took

responsibility for any marks and bruises found on R.W., Jr. at the time of his death.

However, mother ultimately offered no explanation for R.W., Jr.’s death “other than

[by] saying that the children were playing rough with each other.” In Jones’s

opinion, R.W., Jr. ultimately died from blunt force trauma caused by mother.

      Jones further testified that during his investigation, he went to mother’s

apartment, which was “not in a clean condition.” The apartment was cluttered and

had old food and trash all around. Jones noted that he found “blood droplets” on the

walls. Jones opined that the condition of mother’s home alone was endangering to

the children.

      Assistant Medical Examiner Hopson

      Dr. Dana Hopson, assistant medical examiner at the Harris County Institute

of Forensic Sciences (“HCIFS”), testified that she performed an autopsy on the body

of R.W., Jr. Regarding R.W., Jr.’s external injuries, Hopson testified that the child

had numerous bruises or contusions on different areas of his body, including on his

chest, abdomen, back, arms, and legs. R.W., Jr. also had abrasions or scrapes on his

skin and “blunt force injuries” on his face and on multiple areas of his body. Related

to his back, Hopson noted that R.W., Jr. had “a lot of bruises that were . . . various


                                         14
sizes that . . . involv[ed] the majority of his back.” When asked whether she “saw

bruises and marks on [R.W., Jr.’s] body” “from head to toe,” Hopson responded,

“[y]es.” Moreover, Hopson explained that R.W., Jr. had scars inside the lower part

of his lip and a laceration of the lip, and she saw scars on his legs. In Hopson’s

opinion, R.W., Jr.’s lip injury would have been associated with some type of “blunt

trauma.”

      With respect to R.W., Jr.’s internal injuries, Hopson explained that R.W., Jr.

had “an injury [to] the right side of [his] diaphragm, which [was] the main muscle

that help[ed] with breathing” and “bruising or [a] hemorrhage of the lining

over . . . one area of [his] small intestine[].” R.W., Jr. also had a “fracture on the

back side of his right tenth rib,” which showed no evidence of healing and thus likely

occurred at or around the time of the child’s death. Further, R.W., Jr. had “bleeding

that was over the brain” which was caused by “blunt trauma” with “enough force to

tear the veins that attach the dura mater to the brain.” A neuropathologist, with

whom Hopson had consulted, also found “some focal regions of bleeding within

[R.W., Jr.’s] brain.” Hopson opined that the injuries to R.W., Jr.’s brain did not

appear to be “weeks old”; instead, they likely occurred between “24 hours to a few

minutes before [the child] died.” According to Hopson, the injury to R.W., Jr.’s

head was a significant injury.




                                         15
        Hopson further testified that while the bleeding in R.W., Jr.’s brain, the trauma

to R.W., Jr.’s head, the injuries that he had to his torso, and the “bleeding in the soft

tissues beneath [his] skin,” contributed to R.W., Jr.’s death, the cause of R.W., Jr.’s

death was “multiple blunt force injuries,” which would have been caused by “some

kind of force,” i.e., either his body hitting another object or another object hitting his

body. The locations of R.W., Jr.’s injuries did not indicate that they were caused by

a single impact, rather his injuries indicated multiple impacts. The manner of R.W.,

Jr.’s death was homicide. In Hopson’s opinion, R.W., Jr.’s death was not the result

of an accident and “[s]omebody [had] killed th[e] child.”

        Mother’s FSP

        The trial court admitted into evidence mother’s FSP which states that on June

24, 2017, two-year-old R.W., Jr. was declared dead at a hospital after mother’s

boyfriend reported that he heard a “thud” while in another room in mother’s

apartment smoking marijuana. According to mother’s boyfriend, he went into the

room where R.W., Jr. was and found the child crying and throwing up; R.W., Jr.

then became unresponsive. At the hospital, R.W., Jr. was “found to be covered in

various bruises, scratches, [and] open wounds” and he had swelling to his face and

head.

        Mother reported that she had physically disciplined R.W., Jr. with a belt on

more than one occasion in the two days prior to the child’s death. Mother’s


                                            16
boyfriend also admitted to disciplining L.R.W. and R.W., Jr. with his hand and a

belt. According to mother’s FSP, R.W., Jr. was singled out and physically beaten to

death by mother and her boyfriend, and the child had been denied essential medical

treatment. Both mother and her boyfriend were charged with the felony offense of

injury to a child and “held at the Harris County jail.”

      Mother’s FSP also states that L.R.W. and L.D.W., who were five years old

and eight months old, respectively, at the time of R.W., Jr.’s death, were vulnerable.

And because of their ages, the children were “unable to recognize and flee a

dangerous situation or seek outside protective resources.” Given the nature of R.W.,

Jr.’s death, the FSP notes that mother had demonstrated an unwillingness or inability

to protect the children. Moreover, L.R.W. had expressed fears of being seriously

harmed in the care of mother and mother’s boyfriend, and she reported that the

physical abuse that she and R.W., Jr. had suffered was not the result of an isolated

incident.

      Further, with respect to mother, the FSP explains that she had a significant

lack of knowledge concerning child development and a significant lack of parenting

skills needed to meet any child’s behavioral and developmental needs. Moreover,

mother’s    disciplining   behaviors    seemed    violent,   out   of   control,   and

disproportionately harsh compared to L.R.W.’s and R.W., Jr.’s misbehavior. Mother

also left the children and R.W., Jr. with an inappropriate caregiver. And mother


                                          17
reported a history of domestic violence with the children’s father before his death

and a history of domestic violence with her boyfriend, who was “in and out of the

home.” Mother did not acknowledge a problem with the abuse that R.W., Jr.

suffered and offered implausible explanations regarding the abuse and the cause of

R.W., Jr.’s death. Mother was unwilling and unable to protect the children from

those who might harm them.

      Indictment

      The trial court admitted into evidence a copy of mother’s indictment for the

felony offense of injury to a child.7 The indictment states that mother “on or about

June 24, 2017, did then and there unlawfully, intentionally and knowingly cause

serious bodily injury to [R.W., Jr.], . . . a child younger than 15 years of age, by

striking [him] with her hand[,] . . . with a belt[,] . . . [or] with an unknown object” or

“by striking [R.W., Jr.] against an unknown object.”

      Medical Records

      The trial court admitted into evidence a copy of R.W., Jr.’s medical records

that state that R.W., Jr., a two-year-old, arrived at the hospital with significant

injuries to his head, “multiple body injuries,” and “obvious multiple prior injuries,”

and in cardiac arrest. Hospital personnel were told that R.W., Jr. was left at home

with mother’s “friend” while mother went to get food. Mother’s friend told her that

7
      See TEX. PENAL CODE ANN. § 22.04(a)(1).

                                           18
at 8:45 p.m. R.W., Jr. fell out of a bunk bed, which was approximately five feet

above the ground. R.W., Jr. was reportedly awake and alert after the fall. One hour

after the fall, however, the child began vomiting and lost consciousness. Mother

reported that earlier in the day R.W., Jr. had hit his head on a “freezer cooler.”

Emergency assistance was called for at 9:39 p.m. and arrived at 9:45 p.m. At the

time that emergency assistance arrived, R.W., Jr. was asystole. When R.W., Jr. was

examined at the hospital, at 10:18 p.m., he showed “signs of multiple old injuries.”

The medical records note that abuse was suspected and list some of R.W., Jr.’s

injuries as follows: multiple abrasions to upper and lower back, two large abrasions

to upper chest, large old abrasions on the right temporal area, large contusion on the

left side of face, left periorbital ecchymosis, upper and lower left eyelids swelling

from contusions and ecchymosis, and left eye closed shut. R.W., Jr. was declared

dead at 10:30 p.m.

      Autopsy Report

      The trial court admitted into evidence a copy of assistant medical examiner

Hopson’s autopsy report which states that R.W., Jr.’s cause of death was “[m]ultiple

blunt force injuries” and his manner of death was homicide. The autopsy report

extensively details the numerous external and internal injuries suffered by R.W., Jr.

      A Report of Anthropology Consultation included with Hopson’s autopsy

report, states, regarding the rib fracture suffered by R.W., Jr., that no healing was


                                         19
observed and the “[t]he characteristics of the fracture [were] consistent with a

minimum of one blunt force impact to the right side of the back by an object of

indeterminate surface area, occurring at or around the time of [R.W., Jr.’s] death.”

Further, “[p]ossible acute trauma [was] . . . present on the head and costochondral

ends of all retained ribs,” and injuries in such locations were “typically associated

with compression of the rib cage.”

      Additionally, an HCIFS Investigator Death Report included with Hopson’s

autopsy report states that on June 24, 2017, mother left the children and R.W., Jr. in

the care of her boyfriend, with whom she lived so that she could go buy food. While

mother was gone, R.W., Jr. began vomiting and mother’s boyfriend called mother

to ask her to return home. When mother arrived, R.W., Jr. was unresponsive.

Hospital personnel noted several bruises throughout R.W., Jr.’s body in various

stages of healing and there was an abrasion and bruise on the child’s face. It was

reported that R.W., Jr. had hit his head on a freezer and had fallen from a bunk bed

several times. However, an investigation revealed that the only freezer in mother’s

home was a three-foot-tall plastic freezer. And the bunk bed in mother’s apartment

had a rail along the top bunk, which was five feet above the ground, and a bottom

bunk that was only a foot above the ground. Mother’s home was found to be

unkempt and several belts were scattered throughout the residence. The children

had bruising on them when they were placed in the care of DFPS.


                                         20
      Maternal Grandmother

      The children’s maternal grandmother testified that on the day of R.W., Jr.’s

death, mother picked her up around 7:45 p.m. or 8:00 p.m., but mother did not have

the children or R.W., Jr. with her. Thereafter, mother took the maternal grandmother

“[t]o several food places,” until mother received a telephone call. Mother then

rushed to take the maternal grandmother home and then rushed to her own home.

Mother later called the children’s maternal grandmother to tell her that R.W., Jr. was

not breathing and that he was in the hospital.

      Regarding R.W., Jr., the children’s maternal grandmother testified that R.W.,

Jr. was an energetic kid who would “jump[] off of stuff,” scream, holler, and kick.

And he would injure himself from time to time. With respect to mother, the maternal

grandmother testified that she did not have a criminal history and she did not

discipline the children and R.W., Jr. Instead, mother would put them in a corner and

tell them to sit, but the children and R.W., Jr. would “run around, cry, and scream.”

According to the maternal grandmother, mother was a good mother, and the person

that was often referred to as mother’s boyfriend throughout trial was not in fact her

boyfriend, but rather a friend to her and the children’s father before the father’s

death. The maternal grandmother opined that mother would not have had “any idea

[what] that . . . man might do” to R.W., Jr.




                                          21
       The children’s maternal grandmother further testified that she currently lived

in a home with her four children, including mother, and the maternal grandmother

wanted the children to be placed with her.

                                  Standard of Review

       A parent’s right to “the companionship, care, custody, and management” of

her children is a constitutional interest “far more precious than any property right.”

Santosky v. Kramer, 455 U.S. 745, 758–59 (1982) (internal quotations omitted). The

United States Supreme Court has emphasized that “the interest of [a] parent[] in the

care, custody, and control of [her] children . . . is perhaps the oldest of the

fundamental liberty interests recognized by th[e] Court.” Troxel v. Granville, 530
U.S. 57, 65 (2000). Likewise, the Texas Supreme Court has concluded that “[t]his

natural parental right” is “essential,” “a basic civil right of man,” and “far more

precious than property rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)

(internal quotations omitted). Consequently, “[w]e strictly construe involuntary

termination statutes in favor of the parent.” In re E.N.C., 384 S.W.3d 796, 802 (Tex.

2012).

       Because termination of parental rights is “complete, final, irrevocable and

divests for all time that natural right . . . , the evidence in support of termination must

be clear and convincing before a court may involuntarily terminate a parent’s rights.”

Holick, 685 S.W.2d at 20. Clear and convincing evidence is “the measure or degree


                                            22
of proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.” TEX. FAM. CODE ANN.

§ 101.007; see also In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). Because the

standard of proof is “clear and convincing evidence,” the Texas Supreme Court has

held that the traditional legal and factual standards of review are inadequate. In re

J.F.C., 96 S.W.3d at 264–68.

      In conducting a legal-sufficiency review in a termination-of-parental-rights

case, we must determine whether the evidence, viewed in the light most favorable

to the finding, is such that the fact finder could reasonably have formed a firm belief

or conviction about the truth of the matter on which DFPS bore the burden of proof.

Id. at 266. In viewing the evidence in the light most favorable to the finding, we

“must assume that the factfinder resolved disputed facts in favor of its finding if a

reasonable factfinder could do so,” and we “should disregard all evidence that a

reasonable factfinder could have disbelieved or found to have been incredible.” In

re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (internal quotations omitted). However,

this does not mean that we must disregard all evidence that does not support the

finding. In re J.F.C., 96 S.W.3d at 266. Because of the heightened standard, we

must also be mindful of any undisputed evidence contrary to the finding and consider

that evidence in our analysis. Id. If we determine that no reasonable trier of fact

could form a firm belief or conviction that the matter that must be proven is true, we


                                          23
must hold the evidence to be legally insufficient and render judgment in favor of the

parent. Id.

      In conducting a factual-sufficiency review in a termination-of-parental-rights

case, we must determine whether, considering the entire record, including evidence

both supporting and contradicting the finding, a fact finder reasonably could have

formed a firm conviction or belief about the truth of the matter on which DFPS bore

the burden of proof. In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We should

consider whether the disputed evidence is such that a reasonable fact finder could

not have resolved the disputed evidence in favor of its finding. In re J.F.C., 96
S.W.3d at 266–67. “If, in light of the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction, then

the evidence is factually insufficient.” In re H.R.M., 209 S.W.3d 105, 108 (Tex.

2006) (internal quotations omitted).

                              Sufficiency of Evidence

      In her first, second, and third issues, mother argues that the trial court erred in

terminating her parental rights to the children because the evidence is legally and

factually insufficient to support the trial court’s findings that she knowingly placed,

or knowingly allowed the children to remain, in conditions or surroundings which

endangered their physical and emotional well-being; she engaged, or knowingly


                                          24
placed the children with persons who engaged, in conduct that endangered their

physical and emotional well-being; she failed to comply with the provisions of a

court order that specifically established the actions necessary for her to obtain the

return of the children; and termination of her parental rights was in the best interest

of the children. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O), (b)(2).

      In order to terminate the parent-child relationship, DFPS must establish, by

clear and convincing evidence, one or more of the acts or omissions enumerated

under Texas Family Code section 161.001(b)(1) and that termination is in the best

interest of the child. See id. § 161.001(b). Both elements must be established, and

termination may not be based solely on the best interest of the child as determined

by the trier of fact. Id.; Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533

(Tex. 1987).     Notably though, “[o]nly one predicate finding under section

161.001[(b)](1) is necessary to support a judgment of termination when there is also

a finding that termination is in the child’s best interest.” In re A.V., 113 S.W.3d 355,

362 (Tex. 2003).

      A.     Endangerment

      In her first issue, mother argues that the evidence is legally and factually

insufficient to support the trial court’s termination of her parental rights to the

children under Texas Family Code sections 161.001(b)(1)(D) and (E) because the

children were not harmed and were healthy, “many things . . . contributed to R.W.,


                                          25
Jr.’s death,” mother “did not suspect [that her boyfriend would] lock the door” to her

apartment or that “L.R.W. would shove R.W., Jr.,” and “there is no clear and

convincing evidence that would allow the trier of fact to determine” that L.R.W. was

sexually abused by mother’s boyfriend.                See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(D), (E).

         A trial court may order termination of the parent-child relationship if it finds

by clear and convincing evidence that a parent has “knowingly placed or knowingly

allowed the child[ren] to remain in conditions or surroundings which endanger[ed]

the[ir] physical or emotional well-being.” Id. § 161.001(b)(1)(D). A trial court may

also order termination of the parent-child relationship if it finds by clear and

convincing evidence that the parent has “engaged in conduct or knowingly placed

the child[ren] with persons who engaged in conduct which endanger[ed] the[ir]

physical or emotional well-being.” Id. § 161.001(b)(1)(E). Because the evidence

related to Texas Family Code sections 161.001(b)(1)(D) and (E) are interrelated, we

consolidate our examination. See In re L.M.N., No. 01-18-00413-CV, 2018 WL
5831672, at *12 n.38 (Tex. App.—Houston [1st Dist.] Nov. 8, 2018, pet. denied)

(mem. op.); In re J.T.G., 121 S.W.3d 117, 126 (Tex. App.—Fort Worth 2003, no

pet.).

         Both subsections D and E require proof of endangerment. To “endanger”

means to expose the children to loss or injury or to jeopardize their emotional or


                                            26
physical health. Boyd, 727 S.W.2d at 533 (internal quotations omitted); Walker v.

Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 616 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied) (internal quotations omitted). The children

are endangered when the environment creates a potential for danger that the parent

is aware of but consciously disregards. J.S. v. Tex. Dep’t of Family & Protective

Servs., 511 S.W.3d 145, 159 (Tex. App.—El Paso 2014, no pet.); In re S.M.L., 171
S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Endangerment

encompasses “more than a threat of metaphysical injury or the possible ill effects of

a less-than-ideal family environment.” Boyd, 727 S.W.2d at 533. However, it is not

necessary that the endangering conduct be directed at the children or that the children

actually suffer injury. Id.

      While both subsections D and E focus on endangerment, they differ regarding

the source of the physical or emotional endangerment to the children. See In re

B.S.T., 977 S.W.2d 481, 484 (Tex. App.—Houston [14th Dist.] 1998, no pet.). For

instance, subsection D focuses on the children’s surroundings and environment and

requires a showing that the environment in which the children were placed

endangered their physical or emotional health. Doyle v. Tex. Dep’t of Protective &

Regulatory Servs., 16 S.W.3d 390, 394 (Tex. App.—El Paso 2000, pet. denied); see

also In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.);

In re S.M.L., 171 S.W.3d at 477. “Environment” refers to the acceptability of the


                                          27
children’s living conditions as well as the conduct of a parent or other person in the

home because the conduct of a parent or other person can create an environment that

endangers the children’s physical and emotional well-being. In re S.R., 452 S.W.3d
351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (internal quotations

omitted); see also In re I.L.L., No. 14-09-00693-CV, 2010 WL 4217083, at *6 (Tex.

App.—Houston [14th Dist.] Oct. 26, 2010, no pet.) (mem. op.); In re B.R., 822
S.W.2d 103, 106 (Tex. App.—Tyler 1991, writ denied) (“It is illogical to reason that

inappropriate, debauching, unlawful, or unnatural conduct of persons who live in the

home of a child, or with whom a child is compelled to associate on a regular basis

in his home, are not inherently a part of the ‘conditions and surroundings’ of

th[e] . . . home . . . .”). For instance, inappropriate, abusive, or violent conduct by a

parent or other person living in the children’s home is a part of the “conditions or

surroundings” of the children’s home and may produce an environment that

endangers their physical or emotional well-being.                In re K.C.F., No.

01-13-01078-CV, 2014 WL 2538624, at *12 (Tex. App.—Houston [1st Dist.] June

5, 2014, no pet.) (mem. op.) (internal quotations omitted); In re M.R.J.M., 280
S.W.3d at 502 (internal quotations omitted); In re J.T.G., 121 S.W.3d at 125.

      The relevant time frame for establishing that a parent knowingly placed, or

allowed the children to remain, in conditions or surroundings which endangered their

physical or emotional well-being is prior to the children’s removal. In re O.R.F.,


                                           28
417 S.W.3d 24, 37 (Tex. App.—Texarkana 2013, pet. denied); In re J.R., 171
S.W.3d 558, 569 (Tex. App.—Houston [14th Dist.] 2005, no pet.). And a fact finder

may infer from a parent’s past conduct endangering the well-being of the children

that similar conduct will recur in the future. A.S. v. Tex. Dep’t of Family &

Protective Servs., 394 S.W.3d 703, 712 (Tex. App.—El Paso 2012, no pet.); see also

In re D.S., 333 S.W.3d 379, 384 (Tex. App.—Amarillo 2011, no pet.) (trier of fact

may measure parent’s future conduct by his past conduct). Subsection D permits

termination based upon a single act or omission. Jordan v. Dossey, 325 S.W.3d 700,

721 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).

      Under subsection E, the relevant inquiry is whether evidence exists that the

endangerment of the children’s physical and emotional well-being was the direct

result of a parent’s conduct, including acts, omissions, or failures to act. In re J.T.G.,
121 S.W.3d at 125; see also In re S.M.L., 171 S.W.3d at 477. It is not necessary to

establish that a parent intended to endanger the children in order to support

termination of the parent-child relationship. See In re M.C., 917 S.W.2d 268, 270

(Tex. 1996). However, termination under subsection E requires “more than a single

act or omission; . . . . a voluntary, deliberate, and conscious course of conduct by the

parent” is required. In re K.P., 498 S.W.3d 157, 171 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied); see also In re J.T.G., 121 S.W.3d at 125. The specific

danger to the children’s well-being may be inferred from parental misconduct


                                           29
standing alone, even if the conduct is not directed at the children and they suffer no

actual injury. See Boyd, 727 S.W.2d at 533; In re R.W., 129 S.W.3d 732, 738 (Tex.

App.—Fort Worth 2004, pet. denied). Courts may consider parental conduct that

did not occur in the children’s presence. In re A.A.M., 464 S.W.3d 421, 426 (Tex.

App.—Houston [1st Dist.] 2015, no pet.); Walker, 312 S.W.3d at 617.

             1.    Physical Abuse

      Abusive and violent conduct by a parent or other person in the children’s

home may produce an environment that endangers the physical and emotional

well-being of the children. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—

Texarkana 2015, no pet.); In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston

[14th Dist.] 2003, no pet.); see also In re S.R., 452 S.W.3d at 360 (“[e]nvironment”

refers not only to acceptability of living conditions, but also to parent’s conduct in

home (internal quotations omitted)). Domestic violence, want of self-control, and a

propensity for violence may be considered as evidence of endangerment. In re

J.I.T.P., 99 S.W.3d at 845; see also In re A.V.W., No. 13-12-00684-CV, 2013 WL
1932887, at *5 (Tex. App.—Corpus Christi–Edinburg May 9, 2013, pet. denied)

(mem. op.) (“It is self[-]evident that parents perpetrating violence towards certain

[other] members of the family threaten the emotional developmental and well-being

of any child.”). Without question, direct physical abuse of the children clearly




                                         30
endangers them. In re P.M.B., No. 01-17-00621-CV, 2017 WL 6459554, at *8 (Tex.

App.—Houston [1st Dist.] Dec. 19, 2017, pet. denied) (mem. op.).

      Further, violent acts or abusive acts directed toward one child can endanger

other children that are not the direct victims of the physical abuse in question and

support termination of parental rights as to the other children. In re L.M.N., 2018
WL 5831672, at *16; In re W.J.H., 111 S.W.3d 707, 716 (Tex. App.—Fort Worth

2003, pet. denied). In other words, the physical abuse of one child in the home

supports a finding of endangerment as to the other children also present in the home.

In re L.M.N., 2018 WL 5831672, at *16; see also In re E.A.G., 373 S.W.3d 129,

142–43 (Tex. App.—San Antonio 2012, pet. denied). Moreover, the fact that the

children witness violence directed at another child in the home supports a finding of

endangerment. See In re L.M.N., 2018 WL 5831672, at *16; In re E.J.Z., 547 S.W.3d
339, 350 (Tex. App.—Texarkana 2018, no pet.); see also In re K.S., No.

02-14-00073-CV, 2014 WL 3867529, at *8–10 (Tex. App.—Fort Worth Aug. 7,

2014, no pet.) (mem. op.) (evidence sufficient to support termination under

subsections D and E where children witnessed violence in home). And evidence

that a parent does not remove her children from, or allows them to remain in, a home

where there is violent conduct supports termination of parental rights. In re L.M.N.,

2018 WL 5831672, at *18; In re A.V.W., 2013 WL 1932887, at *5; see also In re

T.S., No. 02-10-00089-CV, 2010 WL 4486332, at *7–8 (Tex. App.—Fort Worth


                                         31
Nov. 10, 2010, no pet.) (mem. op.) (parent continually placed child in environment

where violence took place).

      Here, there is ample evidence in the record that mother and her boyfriend

physically abused R.W., Jr. in the home and that abuse eventually led to the child’s

death. There is also evidence in the record that mother and her boyfriend physically

abused L.R.W. in the home. The children were in the home when mother and her

boyfriend physically abused R.W., Jr.

      DFPS investigator Capps and DFPS special investigator Jones testified that

mother disciplined L.R.W. and R.W., Jr., prior to his death, by making them “get

down in [a] push-up position for like an hour or until they got weak” due to muscle

failure. Mother also physically disciplined L.R.W. and R.W., Jr. by “whoop[ing]”

them with a belt for fifteen minutes at a time, stopping only when L.R.W. or R.W.,

Jr. began to scream. This physical discipline took place in the bathroom of mother’s

apartment with the door closed so that the children could not escape. Because

L.R.W. and R.W., Jr. moved around when mother hit them various parts of their

bodies were hit with a belt. When DFPS caseworker Mangram was asked at trial

whether mother “literally trapp[ed] th[e] kids in the bathroom so [that] she c[ould]

beat them,” Mangram responded, “[y]es.” Mother admitted to leaving marks on

L.R.W. and R.W., Jr., and Mangram testified that mother’s physical discipline of




                                        32
L.R.W. and R.W., Jr. did not constitute “normal . . . spanking discipline.” L.R.W.

disclosed that mother had “beat[]” her and R.W., Jr. prior to his death.

      Additionally, mother’s boyfriend, who lived at mother’s apartment and who

mother allowed to care for the children, admitted to disciplining both L.R.W. and

R.W., Jr. by hitting them with his hand and with a belt. And mother admitted to

Mangram that she knew that her boyfriend physically disciplined L.R.W. and R.W.,

Jr. During her interview after R.W., Jr.’s death, L.R.W. stated that mother’s

boyfriend beat her and R.W., Jr. and he did so while mother was in the same room.

L.R.W. also reported that mother’s boyfriend made her and R.W., Jr. do

“push[-]ups” when they got in trouble. When Mangram was asked whether mother

“knew that [her boyfriend] was beating” L.R.W. and R.W., Jr., Mangram responded

that “[s]he did.” In Mangram’s opinion, mother’s action in allowing her boyfriend

to “beat” L.R.W. and R.W., Jr. constituted endangering conduct and created a

dangerous environment.

      On the day of R.W., Jr.’s death, mother admitted to physically hitting the child

four or five times for fifteen minutes each time. Mother also reported that she had

“whoop[ed]” him multiple times in the days leading up to his death. L.R.W. further

disclosed that on the day that R.W., Jr. died, mother’s boyfriend fought with R.W.,

Jr. and gave R.W., Jr. a “hard whooping” while mother was in the home.




                                         33
      Moreover, mother reported that on the day of R.W., Jr.’s death, her boyfriend

locked her out of her apartment while he hit and spanked R.W., Jr. with a belt.

Mother heard R.W., Jr. crying loudly from outside her apartment, and when her

boyfriend unlocked the door, R.W., Jr. ran to mother and mother told her boyfriend

“that was enough,” i.e., her boyfriend had hit and spanked R.W., Jr. “enough.” Later

that day, mother again allowed her boyfriend to care for the children and R.W., Jr.,

while she left the apartment although she knew that her boyfriend had physically

disciplined R.W., Jr. earlier in the day and caused the child to cry loudly.

      As previously detailed in the background section, at the time of his death,

R.W., Jr. had extensive external and internal injuries. DFPS investigator Capps

testified that R.W., Jr.’s numerous injuries indicated that someone had been

physically abusing the child for a prolonged period of time. And DFPS caseworker

Mangram testified that the marks and bruises on R.W., Jr. did not indicate that what

had happened to R.W., Jr. on the day of his death was a “one-time incident.” Rather,

it appeared that R.W., Jr. had been “abused for a substantial amount of time.”

Mother took responsibility for any marks and bruises found on R.W., Jr. at the time

of his death.

      Notably, assistant medical examiner Hopson testified that R.W., Jr.’s death

was not an accident and his cause of death was “multiple blunt force injuries.”

Moreover, the location of R.W., Jr.’s injuries at the time of his death did not indicate


                                          34
that they were caused by a single impact, and his manner of death was a homicide.

In other words, “[s]omebody [had] killed th[e] child.” Mother was indicted for the

felony offense of injury to a child related to R.W., Jr.’s death. See TEX. PENAL CODE

ANN. § 22.04(a)(1).

      On appeal, mother asserts that there is legally and factually insufficient

evidence to support findings that she knowingly placed, or knowingly allowed the

children to remain, in conditions or surroundings which endangered their physical

and emotional well-being or she engaged, or knowingly placed the children with

persons who engaged, in conduct that endangered their physical and emotional

well-being, because the children were not harmed and appeared healthy on the day

of R.W., Jr.’s death.

      However, contrary to mother’s assertions the record reveals that L.R.W., in

addition to R.W., Jr., was physically abused by mother and her boyfriend, and when

L.R.W. entered DFPS’s care, she had “two scars that appeared to be healing, like

fork kind of marks that were from like a curling iron [or] like a straightener” and a

burn on her leg. And the HCIFS Investigator Death Report included with Hopson’s

autopsy report states that the children, i.e., L.R.W. and L.D.W., had bruising on them

when they were placed in the care of DFPS.

      However, even if there was no evidence that the children were physically

harmed by mother or her boyfriend, the children need not have suffered actual injury


                                         35
in order for mother’s parental rights to be terminated. See Boyd, 727 S.W.2d at 533

(endangering conduct need not be directed at children and children need not suffer

injury). As previously explained, violent acts or abusive acts directed toward one

child endanger the other children in the home who are not the direct victims of the

physical abuse in question and support termination of parental rights. In re L.M.N.,

2018 WL 5831672, at *16; In re W.J.H., 111 S.W.3d at 716. In other words, the

physical abuse of one child in the home supports a finding of endangerment as to the

other children also present in the home. In re L.M.N., 2018 WL 5831672, at *16; In

re E.A.G., 373 S.W.3d at 142–43; see also In re K.S., 2014 WL 3867529, at *8–10

(evidence sufficient to support termination under subsections D and E where

children witnessed violence in home). Further, evidence that a parent does not

remove her children from, or allows them to remain in a home where there is violent

conduct, supports termination of her parental rights. In re L.M.N., 2018 WL
5831672, at *18; In re A.V.W., 2013 WL 1932887, at *5; see also In re T.S., 2010
WL 4486332, at *7–8 (parent continually placed child in environment where

violence took place).

            2.     Domestic Violence

      As previously noted, abusive and violent conduct by a parent or other person

in the children’s home may produce an environment that endangers the children’s

physical and emotional well-being. In re L.E.S., 471 S.W.3d at 925; In re J.I.T.P.,


                                        36
99 S.W.3d at 845; see also In re S.R., 452 S.W.3d at 360 (“[e]nvironment” refers not

only to acceptability of living conditions, but also to parent’s conduct in home

(internal quotations omitted)).   And domestic violence may be considered as

evidence of endangerment. In re J.I.T.P., 99 S.W.3d at 845; see also D.N. v. Tex.

Dep’t of Family & Protective Servs., No. 03-15-00658-CV, 2016 WL 1407808, at

*2 (Tex. App.—Austin Apr. 8, 2016, no pet.) (mem. op.) (“[D]omestic violence may

constitute endangerment, even if the violence is not directed at the child.”); In re

A.V.W., 2013 WL 1932887, at *5 (“It is self[-]evident that parents perpetrating

violence towards certain [other] members of the family threaten the emotional

developmental and well-being of any child.”).

      Further, the fact that the children witness violence directed at another member

of the household supports a finding of endangerment. See In re A.V.W., 2013 WL
1932887, at *4–5; see also In re E.J.Z., 547 S.W.3d at 350; In re K.S., 2014 WL
3867529, at *8–10 (evidence sufficient to support termination under subsections D

and E where children witnessed violence in home). And evidence that a parent does

not remove her children from, or allows them to remain in a home where there is

violent conduct, supports termination of her parental rights. In re L.M.N., 2018 WL
5831672, at *18; In re A.V.W., 2013 WL 1932887, at *5; see also In re T.S., 2010
WL 4486332, at *7–8 (parent continually placed child in environment where

violence took place).


                                         37
      Mother’s FSP states that mother reported a history of domestic violence with

the children’s father before his death and a history of domestic violence with her

boyfriend, who was “in and out of the home.” See In re S.Z., No. 04-18-00095-CV,

2018 WL 3129442, at *2, *4–7 (Tex. App.—San Antonio June 27, 2018, pet. denied)

(mem. op.) (evidence sufficient to support finding parent placed or allowed child to

remain in conditions or surroundings that endangered her physical and emotional

well-being where parent admitted to history of domestic violence); In re J.D.W., No.

11-11-00027-CV, 2011 WL 3653810, at *2 (Tex. App.—Eastland Aug. 18, 2011,

no pet.) (mem. op.) (evidence sufficient where parent admitted he had engaged in

domestic violence).

            3.     Sexual Abuse

      A parent endangers her children by accepting the endangering conduct of

other people. See In re T.C., No. 01-17-00497-CV, 2018 WL 4126600, at *16 (Tex.

App.—Houston [1st Dist.] Aug. 30, 2018, pet. denied) (mem. op.); In re K.K.D.B.,

No. 14-17-00302-CV, 2017 WL 4440546, at *9 (Tex. App.—Houston [14 Dist.]

Oct. 5, 2017, pet. denied) (mem. op.); see also Jordan, 325 S.W.3d at 721 (“[A]

child is endangered when the environment creates a potential for danger which the

parent is aware of but disregards.”). Without question, sexual abuse constitutes

conduct that endangers the children’s physical and emotional well-being. In re A.B.,

125 S.W.3d 769, 775 (Tex. App.—Texarkana 2003, pet. denied).


                                        38
      Further, inappropriate, abusive, or unlawful conduct by persons who live in

the children’s home or with whom the children are compelled to associate on a

regular basis in their home is a part of the “conditions or surroundings” of the

children’s home. P.A.G. v. Tex. Dep’t of Family & Protective Servs., 458 S.W.3d
595, 600 (Tex. App.—El Paso 2014, no pet.); In re M.R.J.M., 280 S.W.3d at 502

(internal quotations omitted). And abusive conduct by a parent or other person in

the children’s home may produce an environment that endangers the physical and

emotional well-being of the children. In re L.E.S., 471 S.W.3d at 925; In re J.I.T.P.,
99 S.W.3d at 845; see also In re S.R., 452 S.W.3d at 360.

      Although parental knowledge that an actual offense has occurred is not

required, evidence that a parent knows that her child is being sexually abused and

does nothing supports findings that she knowingly placed, or allowed the child to

remain, in conditions or surroundings that endangered her physical or emotional

well-being, or she engaged, or knowingly placed the child with persons who

engaged, in conduct that endangered the physical or emotional well-being of the

child. See In re C.G., No. 13-05-063-CV, 2006 WL 220627, at *4–5 (Tex. App.—

Corpus Christi–Edinburg Jan. 26, 2006, no pet.) (mem. op.); In re S.P., 168 S.W.3d
197, 204–05 (Tex. App.—Dallas 2005, no pet.); see also Pruitt v. Tex. Dep’t of

Family & Protective Servs., No. 03-10-00089-CV, 2010 WL 5463861, at *6–7 (Tex.

App.—Austin Dec. 23, 2010, no pet.) (mem. op.) (parent endangered child by


                                         39
exposing her to boyfriend who sexually abused child); Jordan, 325 S.W.3d at 721

(“[A] child is endangered when the environment creates a potential for danger which

the parent is aware of but disregards.”).

      Here, the record reveals that after L.R.W. entered DFPS’s care, she reported

that mother’s boyfriend had sexually abused her. L.R.W. explained that mother’s

boyfriend “g[ot] naked and g[ot] in the bed with her.” When mother then walked

into the room, she told her boyfriend to stop, but he did not and mother “didn’t do

anything about it.” L.R.W. further disclosed that mother’s boyfriend “touch[ed] her

pee pee” and “rubb[ed] her pee pee,” she told mother, and mother “had seen it.”

DFPS caseworker Mangram opined that the fact that L.R.W. was sexually abused in

mother’s home created a dangerous environment for the children. See In re T.C.,

2018 WL 4126600, at *15–16; In re K.K.D.B., 2017 WL 4440546, at *9 (parent

allowing child to have contact with person who committed sexual offense constitutes

endangering conduct by parent); see, e.g., In re C.C., Nos. 07-15-00185-CV,

07-15-00220-CV, 2015 WL 5766513, at *4–5 (Tex. App.—Amarillo Sept. 29, 2015,

no pet.) (mem. op.) (parent’s lifestyle, which included dating registered sex offender,

constituted conscious course of endangering conduct); see also In re L.C., 145
S.W.3d 790, 797–98 (Tex. App.—Texarkana 2004, no pet.) (“Without the protection

of their mother, the children may suffer continued abuse and may feel less inclined

to report any abuse.”).


                                            40
      Although there is no evidence that L.D.W. was sexually abused by mother’s

boyfriend, such evidence is not required to support termination of mother’s parental

rights. See Boyd, 727 S.W.2d at 533 (endangering conduct need not be directed at

children and children need not suffer injury). In fact, when one child has been

sexually abused in the home, we may infer that other children in the home are

endangered. See In re E.A.G., 373 S.W.3d at 143–44 (sexual abuse of one child

created surroundings that endangered other children); In re C.G., 2006 WL 220627,

at *4; see also In re T.D.S., No. 13-15-00107-CV, 2015 WL 5110472, at *19 (Tex.

App.—Corpus Christi–Edinburg Aug. 28, 2015, no pet.) (mem. op.) (evidence of

sexual abuse of another child relevant to determining endangerment); In re E.A.K.,

192 S.W.3d 133, 151 (Tex. App.—Houston [14th Dist.] 2006, pet. denied) (“The

basic logic of these cases is that a trier of fact may infer endangerment to one child

from actual harm caused to another child.”). In other words, it is not necessary for

the sexual abuse occurring in the home to be directed at the child whose interest is

in question for the home to constitute a dangerous place. See In re Tidwell, 35
S.W.3d 115, 120 (Tex. App.—Texarkana 2000, no pet.).

             4.    Narcotics Use

      As previously noted, a parent endangers her children by accepting the

endangering conduct of other people. See In re T.C., 2018 WL 4126600, at *16; In

re K.K.D.B., 2017 WL 4440546, at *9; see also Jordan, 325 S.W.3d at 721 (“[A]


                                         41
child is endangered when the environment creates a potential for danger which the

parent is aware of but disregards.”). This includes a parent’s exposure of her

children to illegal narcotics use by a person in the children’s home. See In re

K.K.D.B., 2017 WL 4440546, at *9; see also In re O.N.H., 401 S.W.3d 681, 684

(Tex. App.—San Antonio 2013, no pet.). Further, illegal narcotics use by a caregiver

supports the conclusion that the children’s surroundings endanger their physical or

emotional well-being. See In re M.F., No. 2-09-012-CV, 2009 WL 5183780, at *4–

5 (Tex. App.—Fort Worth Dec. 31, 2009, no pet.) (mem. op.); In re J.T.G., 121
S.W.3d at 125.

      DFPS investigator Capps testified that mother knowingly left the children and

R.W., Jr. in the care of her boyfriend who used illegal narcotics and smoked

marijuana while caring for the children and R.W., Jr. Further, DFPS caseworker

Mangram explained that mother’s boyfriend kept marijuana and marijuana

paraphernalia in mother’s home, specifically in the top drawer of mother’s

nightstand, and it was “[c]leary evident to anyone.” See Jordan, 325 S.W.3d at 721

(“[A] child is endangered when the environment creates a potential for danger which

the parent is aware of but disregards.”).

      Moreover, mother’s boyfriend admitted to smoking marijuana while caring

for the children and R.W., Jr. And on the day that R.W., Jr. died, mother’s FSP notes

that her boyfriend, while caring for the children and R.W., Jr., was smoking


                                            42
marijuana in another room of mother’s apartment when R.W., Jr. purportedly fell

off a bunk bed and began crying and throwing up. In Mangram’s opinion, a parent

who knowingly left her children with someone who smoked marijuana while caring

for the children engaged in endangering conduct and created a dangerous

environment. See In re M.F., 2009 WL 5183780, at *4–5 (evidence sufficient to

support finding parent knowingly placed child in conditions and engaged in conduct

that endangered child’s physical or emotional well-being where parent knowingly

left child with a caregiver who used narcotics); In re D.R.J., No. 07-08-0410-CV,

2009 WL 1953402, at *5–7 (Tex. App.—Amarillo July 8, 2009, pet. denied) (mem.

op.) (same); In re R.D.H., No. 12-03-00390-CV, 2005 WL 1000617, at *5–6 (Tex.

App.—Tyler Apr. 29, 2005, no pet.) (mem. op.) (mother left children in home with

caregiver who smoked marijuana).

            5.     Living Conditions

      Allowing children to live in unsanitary conditions can support a finding that

a parent has endangered the children’s physical and emotional well-being. D.K., Sr.

v. Tex. Dep’t of Family & Protective Servs., No. 03-13-00816-CV, 2014 WL
1910337, at *4 (Tex. App.—Austin May 9, 2014, no pet.) (mem. op.); In re A.T.,

406 S.W.3d 365, 371 (Tex. App.—Dallas 2013 pet. denied); In re P.E.W., 105
S.W.3d 771, 777 (Tex. App.—Amarillo 2003, no pet.) (“[A] child’s exposure to

continually unsanitary living conditions . . . may prove endangerment.”). Notably,


                                        43
the children “need not develop or succumb to a malady due to th[e] [unsanitary]

conditions before it can be said that” they were endangered. In re P.E.W., 105
S.W.3d at 777; see also Boyd, 727 S.W.2d at 533 (endangerment encompasses

“more than a threat of metaphysical injury or the possible ill effects of a

less-than-ideal family environment,” but endangering conduct need not be directed

at children and children need not suffer injury).

      Here, the record contains evidence that the children lived in unsanitary

conditions prior to entering DFPS’s care. An HCIFS Investigator Death Report

notes that after R.W., Jr.’s death, mother’s home was found to be unkempt. And

DFPS special investigator Jones testified that after R.W., Jr.’s death and during his

investigation, he went to mother’s apartment and found it to be unclean. The

apartment was cluttered and had old food and trash all around. Jones also found

“blood droplets” on the walls. In Jones’s opinion, the condition of mother’s home

alone was endangering to the children. See In re A.L., 545 S.W.3d 138, 146–47

(Tex. App.—El Paso 2017, no pet.) (noting clutter in home when determining

evidence sufficient to support finding parent placed or knowingly allowed child to

remain in condition or surrounding that endangered her emotional and physical

well-being); In re M.F., 173 S.W.3d 220, 224–25 (Tex. App.—Dallas 2005, no pet.)

(evidence sufficient to support finding mother allowed child to remain in conditions




                                          44
or surroundings which endangered him where home was “cluttered and full of

trash”).

      Although mother asserts on appeal that at the time of R.W., Jr.’s death,

children were not harmed and appeared healthy, the children need not suffer an

injury or harm because of the conditions or surroundings to which they are exposed

in order for evidence to be sufficient to support a finding that the parent knowingly

placed, or allowed the children to remain, in conditions that endangered their

physical and emotional well-being. See Boyd, 727 S.W.2d at 533; In re P.E.W., 105
S.W.3d at 777.

                                   *     *      *

      Viewing the evidence in the light most favorable to the trial court’s findings,

we conclude that the trial court could have formed a firm belief or conviction that

mother knowingly placed, or knowingly allowed the children to remain, in

conditions or surroundings which endangered their physical and emotional

well-being or mother engaged, or knowingly placed the children with persons who

engaged, in conduct that endangered their physical and emotional well-being. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E). And, viewing the evidence in a

neutral light, we conclude that a reasonable fact finder could have formed a firm

belief or conviction that mother knowingly placed, or knowingly allowed the

children to remain, in conditions or surroundings which endangered their physical


                                         45
and emotional well-being or she engaged, or knowingly placed the children with

persons who engaged, in conduct that endangered their physical and emotional

well-being. See id.

      Further, we conclude that the trial court could have reconciled any disputed

evidence in favor of finding that mother knowingly placed, or knowingly allowed

the children to remain, in conditions or surroundings which endangered their

physical and emotional well-being or she engaged, or knowingly placed the children

with persons who engaged, in conduct that endangered their physical and emotional

well-being. And any disputed evidence was not so significant that a fact finder could

not have reasonably formed a firm belief or conviction that mother knowingly

placed, or knowingly allowed the children to remain, in conditions or surroundings

which endangered their physical and emotional well-being or she engaged, or

knowingly placed the children with persons who engaged, in conduct that

endangered their physical and emotional well-being.

      Accordingly, we hold that the evidence is legally and factually sufficient to

support the trial court’s findings that mother knowingly placed, or knowingly

allowed the children to remain, in conditions or surroundings which endangered their

physical and emotional well-being or she engaged, or knowingly placed the children

with persons who engaged, in conduct that endangered their physical and emotional

well-being. See id.


                                         46
      We overrule mother’s first issue.

      As previously noted, only one predicate finding under Texas Family Code

section 161.001(b)(1) is necessary to support termination of mother’s parental rights

to the children. See In re A.V., 113 S.W.3d at 363. Accordingly, having held that

the evidence is legally and factually sufficient to support the trial court’s findings,

under Texas Family Code sections 161.001(b)(1)(D) and (E), that mother knowingly

placed, or knowingly allowed the children to remain, in conditions or surroundings

which endangered their physical and emotional well-being or she engaged, or

knowingly placed the children with persons who engaged, in conduct that

endangered their physical and emotional well-being, we need not address mother’s

second issue challenging the trial court’s finding, under Texas Family Code section

161.001(b)(1)(O), i.e., that mother failed to comply with the provisions of a court

order that specifically established the actions necessary for her to obtain the return

of the children. See id.; Walker, 312 S.W.3d at 618; see also TEX. R. APP. P. 47.1.

      B.     Best Interest of Children

      In her third issue, mother argues that the evidence is legally and factually

insufficient to support the trial court’s finding that termination of her parental rights

is in the best interest of the children because “the desires of the children presumably

would be to remain in” mother’s life, it is speculative as to whether the children’s

foster parents will meet the children’s future physical and emotional needs, it is


                                           47
speculative as to whether the children’s foster parents’ home will remain safe and

stable, mother “wants to parent her own children,” presumably mother’s FSP would

be modified upon restoration of her parental rights, and “[d]epending on who [is]

ask[ed],” mother “has or has not admitted her role in the death of” R.W., Jr.

      A strong presumption exists that the children’s best interest is served by

maintaining the parent-child relationship. In re L.M., 104 S.W.3d 642, 647 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). However, it is also presumed that the

prompt and permanent placement of the children in a safe environment is in their

best interest. See TEX. FAM. CODE ANN. § 263.307(a); In re D.S., 333 S.W.3d at

383. The best-interest analysis evaluates the best interest of the children, not the

parent. See In re D.S., 333 S.W.3d at 384.

       In determining whether the termination of mother’s parental rights is in the

best interest of the children, we may consider several factors, including: (1) the

children’s desires; (2) the current and future physical and emotional needs of the

children; (3) the current and future emotional and physical danger to the children;

(4) the parental abilities of the parties seeking custody; (5) whether programs are

available to assist those parties; (6) plans for the children by the parties seeking

custody; (7) the stability of the proposed placement; (8) the parent’s acts or

omissions that may indicate that the parent-child relationship is not proper; and

(9) any excuse for the parent’s acts or omissions. See Holley v. Adams, 544 S.W.2d
48
367, 371–72 (Tex. 1976); In re L.M., 104 S.W.3d at 647. We may also consider the

statutory factors set forth in Texas Family Code section 263.307. See TEX. FAM.

CODE ANN. § 263.307; In re A.C., 560 S.W.3d 624, 631 n.29 (Tex. 2018); In re

C.A.G., No. 01-11-01094-CV, 2012 WL 2922544, at *6 (Tex. App.—Houston [1st

Dist.] June 12, 2012, no pet.) (mem. op.).

      These factors are not exhaustive, and there is no requirement that DFPS prove

all factors as a condition precedent to the termination of parental rights. See In re

C.H., 89 S.W.3d at 27; see also In re C.L.C., 119 S.W.3d 382, 399 (Tex. App.—

Tyler 2003, no pet.) (“[T]he best interest of the child does not require proof of any

unique set of factors nor limit proof to any specific factors.”). The same evidence

of acts and omissions used to establish grounds for termination under section

161.001(b)(1) may also be relevant to determining the best interest of the children.

See In re C.H., 89 S.W.3d at 28; In re L.M., 104 S.W.3d at 647. The trial court is

given wide latitude in determining the best interest of the children. Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); see also Cuellar v. Flores, 238 S.W.2d
991, 992 (Tex. App.—San Antonio 1951, no writ) (trial court “faces the parties and

the witnesses, observes their demeanor and personality, and feels the forces, powers,

and influences that cannot be discerned by merely reading the record”).




                                         49
             1.    Children’s Desires

       At the time mother’s parental rights were terminated, L.R.W. was six years

old and L.D.W. was two years old. The children were placed together in an adoptive

foster home, and the children had been in that foster home for more than one year.

DFPS caseworker Mangram testified the foster home was safe, stable, nurturing, and

loving. L.R.W. was “very close” with her foster family and she relied on her foster

parents for emotional support. The foster family was all that L.D.W. had ever

known, L.D.W. interacted with his foster parents, and he did not leave his foster

parents’ side. See In re L.M.N., 2018 WL 5831672, at *20 (considering young child

had spent majority of life with foster parents and foster family only family child had

ever   known);    In   re    J.S.B.,   Nos.   01-17-00480-CV,      01-17-00481-CV,

01-17-00484-CV, 2017 WL 6520437, at *17 & n.41 (Tex. App.—Houston [1st

Dist.] Dec. 17, 2017, pet. denied) (mem. op.) (children did not recognize parent as

their parent and younger child had spent majority of life living away from parent).

The children both “look[ed] to their foster parents for comfort and care,” and they

were comfortable living with their foster parents. Moreover, the children’s foster

parents had provided for the children’s needs, and Mangram believed that they

would continue meeting the children’s emotional and physical needs in the future.

The children were not in emotional or physical danger in their foster parents’ home.

The children’s foster parents had excellent parenting abilities, had taken advantage


                                         50
of the services and the programs that were available to them, and the children were

receiving any therapy, medical attention, and dental work that was required. The

children’s foster parents believed that education was important, and they wanted the

children to graduate high school and attend college. See In re L.M.N., 2018 WL
5831672, at *20 (considering evidence children doing well in placement with foster

parents, who were meeting children’s needs); In re M.L.R-U., Jr., 517 S.W.3d 228,

238 (Tex. App.—Texarkana 2017, no pet.) (considering evidence foster family

provided safe and healthy environment when determining children’s desires).

      According to Mangram, L.R.W. wanted to continue living with her foster

parents, and she expressed fears of being seriously harmed in the care of mother and

mother’s boyfriend. See In re C.M.C., 273 S.W.3d 862, 876 (Tex. App.—Houston

[14th Dist.] 2008, no pet.) (child afraid of parent and “adamant that he d[id] not want

to return to live with her and want[ed] to remain with his current family”). Although

there is no specific evidence of L.D.W.’s desires, when a child is too young to

express his desires, a fact finder may consider evidence that the child is bonded with

his foster family, receives good care in the current placement, and has spent minimal

time with a parent. In re L.M.N., 2018 WL 531672, at *20; In re J.D., 436 S.W.3d
105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Notably, the children’s foster parents wanted to the children to continue living

with them. The children had also formed a sibling bond with the foster parents’


                                          51
grandchild who lived in the home. The children’s bond with their foster family

implies that the children’s desires would be fulfilled by adoption by the foster family.

See In re T.C.C.H., No. 07-11-00179-CV, 2011 WL 6757409, at *9 (Tex. App.—

Amarillo Dec. 22, 2011, no pet.) (mem. op.).

             2.     Current and Future Physical and Emotional Needs and
                    Current and Future Physical and Emotional Danger

                    a. Safe and Stable Home

      The children’s need for a safe and stable home is the paramount consideration

in assessing the best interest of the children. See TEX. FAM. CODE ANN. § 263.307(a)

(prompt and permanent placement of child in safe environment presumed to be in

child’s best interest); In re G.M.G., 444 S.W.3d 46, 60 (Tex. App.—Houston [14

Dist.] 2014, no pet.) (parent who lacks ability to provide child with safe and stable

home is unable to provide for child’s emotional and physical needs); In re K.C., 219
S.W.3d 924, 931 (Tex. App.—Dallas 2007, no pet.); Adams v. Tex. Dep’t of Family

& Protective Servs., 236 S.W.3d 271, 280 (Tex. App.—Houston [1st Dist.] 2007, no

pet.) (in children’s best interest to be raised in consistent, stable, and nurturing

environment). Here, there is no evidence in the record that mother is able to provide

the children with a safe and stable home. See In re P.S., No. 02-16-00458-CV, 2017
WL 1173845, at *9 (Tex. App.—Fort Worth Mar. 30, 2017, no pet.) (mem. op.)

(children’s basic needs include safe and stable home environment); see also Adams,



                                          52
236 S.W.3d at 280 (parent’s history of failing to provide children with “stable and

nurturing environment” demonstrates termination of parental rights in best interest).

      Here, the record contains evidence that the children lived in unsanitary

conditions prior to entering the care of DFPS. An HCIFS Investigator Death Report

notes that after R.W., Jr.’s death, mother’s home was found to be unkempt. And

DFPS special investigator Jones testified that after R.W., Jr.’s death and during his

investigation, he found mother’s apartment to be unclean. The apartment was

cluttered and had old food and trash all around. Jones also found “blood droplets”

on the walls. In Jones’s opinion, the condition of mother’s home alone was

endangering to the children. See TEX. FAM. CODE ANN. § 263.307(b)(12)(D) (in

determining whether parent willing and able to provide child with safe environment,

considering whether parent demonstrates adequate parenting skills including

providing “a safe physical home environment”); In re A.L., 545 S.W.3d at 148

(home’s unsanitary and unsafe conditions, including clutter, relevant in determining

emotional and physical needs of child and emotional and physical danger to child).

                   b. Violence and Abuse

      The children’s exposure to violence in the home undermines the safety of the

home environment and is relevant when considering best interest. See In re A.K.,

Nos. 07-17-00353-CV, 07-17-00354-CV, 2018 WL 912703, at *5 (Tex. App.—

Amarillo Feb. 15, 2018, pet. denied) (mem. op.); see also In re O.N.H., 401 S.W.3d
53
at 685 (“[I]t [is] a form of abuse for the children to be exposed to an environment

where physical abuse occurred even if it was not directed toward them.”). And a

parent’s inability or unwillingness to protect a child from repeated abuse is a relevant

consideration. See In re L.M.N., 2018 WL 5831672, at *22; In re A.A.T., No.

04-16-00344-CV, 2016 WL 7448370, at *15–16 (Tex. App.—San Antonio Dec. 28,

2016, no pet.) (mem. op.); see also In re S.B., 207 S.W.3d 877, 886–87 (Tex. App.—

Fort Worth 2006, no pet.) (parent’s violent behavior while children in home placed

them in severe emotional danger). Further, a parent’s past performance as a parent

is relevant to a determination of her present and future abilities to provide for a child.

In re C.H., 89 S.W.3d at 28; In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San

Antonio 2013, pet. denied) (trial court may measure parent’s future conduct by past

conduct); see also Schaban-Maurer v. Maurer-Schaban, 238 S.W.3d 815, 824 (Tex.

App.—Fort Worth 2007, no pet.) (“[T]rial courts [have] relied on evidence of past

violence as an indicator of future behavior in parental termination and child custody

cases.”).

      As previously detailed, the record reveals that mother and her boyfriend

engaged in extensive physical abuse of R.W., Jr., which eventually led to the child’s

death. See Jordan, 325 S.W.3d at 724 (evidence of how parent treated another child

is relevant). Mother and her boyfriend also physically abused L.R.W. in the home,

and mother’s boyfriend sexually abused L.R.W.             See TEX. FAM. CODE ANN.


                                           54
§ 263.307(b)(7) (in determining whether parent able to provide child with safe

environment, considering history of abusive and assaultive conduct by child’s family

and others with access to child’s home); Clements v. Haskovec, 251 S.W.3d 79, 87

(Tex. App.—Corpus Christi–Edinburg 2008, no pet.) (evidence parent in past

engaged in abusive conduct permits inference parent will continue behavior in

future); see also In re K.S., 420 S.W.3d 852, 856 (Tex. App.—Texarkana 2014, no

pet.) (“[The] past is [a] prologue[;] there is a great likelihood that [a parent’s]

conduct w[ill] continue into the future. Actions speak louder than words.”). Mother

also knew that her boyfriend physically abused L.R.W. and R.W., Jr. and L.R.W.

stated that mother knew that her boyfriend was sexually abusing the child. Although

there is no direct evidence that mother or her boyfriend physically or sexually abused

L.D.W., he was present in the home when the extensive abuse of mother’s other two

children was occurring.8 See Conti v. Tex. Dep’t of Family & Protective Servs., No.

01-10-00185-CV, 2011 WL 286143, at *8 (Tex. App.—Houston [1st Dist.] Jan. 27,

2011, pet. denied) (parent did not provide stable home for children where one child

sexually abused and other child lived in same house).

      Mother’s FSP further states that mother reported a history of domestic

violence with the children’s father before his death and a history of domestic


8
      We do note that the HCIFS Investigator Death Report included with assistant
      medical examiner Hopson’s autopsy report states that both L.R.W. and L.D.W. had
      bruising on them when they entered the care of DFPS.

                                         55
violence with her boyfriend, who was “in and out of the home.” See TEX. FAM.

CODE ANN. § 263.307(b)(7) (in determining whether parent able to provide child

with safe environment, considering history of abusive and assaultive conduct by

child’s family and others with access to child’s home); In re N.J.H., No.

01-18-00564-CV, 2018 WL 6617360, at *8 (Tex. App.—Houston [1st Dist.] Dec.

18, 2018, no pet. h.) (mem. op.) (history of domestic violence supports trial court’s

finding that termination of parental rights in child’s best interest); In re J.S.– A, No.

01-17-00491-CV, 2018 WL 891236, at *8 (Tex. App.—Houston [1st Dist.] Feb. 15,

2018, pet. denied) (mem. op.) (evidence of violence in home supports finding

placement of children with parent likely to subject them to emotional and physical

danger now and in future). And the FSP notes that mother was unwilling and unable

to protect the children from those who might harm them.

                    c. Narcotics Use

      As previously noted, a parent endangers her children by accepting the

endangering conduct of other people. See In re T.C., 2018 WL 4126600, at *16; In

re K.K.D.B., 2017 WL 4440546, at *9; see also Jordan, 325 S.W.3d at 721 (“[A]

child is endangered when the environment creates a potential for danger which the

parent is aware of but disregards.”). This includes a parent’s exposure of her

children to illegal narcotics use by a person in the children’s home. See In re

K.K.D.B., 2017 WL 4440546, at *9; see also In re O.N.H., 401 S.W.3d at 684.


                                           56
      Further, the children’s basic needs include appropriate supervision. In re

C.M.W., No. 01-02-00474-CV, 2003 WL 579794, at *5 (Tex. App.—Houston [1st

Dist.] Feb. 27, 2003, no pet.) (mem. op.).    And illegal narcotics use by a caregiver

supports the conclusion that the children’s surroundings endanger their physical or

emotional well-being. See In re J.T.G., 121 S.W.3d at 125.

      DFPS investigator Capps testified that mother knowingly left the children and

R.W., Jr. in the care of her boyfriend who used illegal narcotics and smoked

marijuana while caring for the children and R.W., Jr. See In re S.B., 207 S.W.3d at

886 (parent’s poor judgment may be considered in determining child’s best interest);

see also In re D.M., 452 S.W.3d 462, 471–74 (Tex. App.—San Antonio 2014, no

pet.) (considering children exposed to narcotics use in holding evidence sufficient to

support best-interest finding); In re J.W., No. 2-08-211-CV, 2009 WL 806865, at

*5, *7 (Tex. App.—Fort Worth Mar. 26, 2009, no pet.) (mem. op.) (same). Further,

DFPS caseworker Mangram explained that mother’s boyfriend kept marijuana and

marijuana paraphernalia in mother’s home, specifically in the top drawer of mother’s

nightstand, and it was “[c]leary evident to anyone.” In Mangram’s opinion, a parent

who knowingly left her children with someone who smoked marijuana while caring

for the children engaged in endangering conduct and created a dangerous

environment. See In re M.F., 2009 WL 5183780, at *6 (parent knowingly allowed




                                         57
child to stay with caregiver who used narcotics); In re R.D.H., 2005 WL 1000617,

at *5–6 (mother left children in home with caregiver who smoked marijuana).

                    d. Medical Care

      The children’s basic needs include medical care. See In re K-A.B.M., 551
S.W.3d 275, 288 (Tex. App.—El Paso 2018, no pet.); In re P.S., 2017 WL 1173845,

at *9. In deciding that termination of parental rights is in the best interest of the

children, the trier of fact may consider evidence that a parent neglected to seek

appropriate medical treatment for her children.             See In re J.R.W., No.

14-12-00850-CV, 2013 WL 507325, at *9 (Tex. App.—Houston [14th Dist.] Feb.

12, 2013, pet. denied) (mem. op.); see also TEX. FAM. CODE ANN.

§ 263.307(b)(12)(A), (F) (in determining whether parent willing and able to provide

child with safe environment, considering whether parent demonstrates adequate

parenting skills including providing health care and understanding children’s needs).

Likewise, the trier of fact may infer from a parent’s past inattention to her children’s

medical needs that such inattention will continue in the future. See In re L.G.R., 498
S.W.3d 195, 205–06 (Tex. App.—Houston [14th Dist.] 2016, pet. denied); In re

J.R.W., 2013 WL 507325, at *9; see also In re B.K.D., 131 S.W.3d 10, 17 (Tex.

App.—Fort Worth 2003, pet denied) (fact finder may infer that past conduct

endangering child’s well-being may recur in the future if child returned to parent).

Evidence of how a parent has treated another child is relevant. See Jordan, 325
58
S.W.3d at 724; see also In re C.R., No. 01-17-00725-CV, 2018 WL 1161810, at *7

(Tex. App.—Houston [1st Dist.] Mar. 6, 2018, pet. denied) (mem. op.).

      DFPS caseworker Mangram testified, related to R.W., Jr.’s death, that mother

reported to hospital personnel that on the day of R.W., Jr.’s death, her boyfriend had

stated that R.W., Jr. had fallen out of his bed and was vomiting at approximately

8:45 p.m. Assuming such a report was true, then, according to Mangram, mother

and her boyfriend waited an hour before calling for emergency assistance. In

Mangram’s opinion, the delay in seeking medical treatment for R.W., Jr. was

significant and inexcusable. See Spurk v. Tex. Dep’t of Family & Protective Servs.,

396 S.W.3d 205, 222–24 (Tex. App.—Austin 2013, no pet.) (considering parent’s

delay in seeking medical treatment in holding evidence sufficient to support finding

termination in child’s best interest); see also In re E.D., 419 S.W.3d at 620 (trial

court may measure parent’s future conduct by past conduct). Further, Mangram

noted that R.W., Jr.’s injuries at the time of his death indicated that he had been

“abused for a substantial amount of time,” and according to Mangram, mother did

not seek medical treatment for his injuries. See In re J.R.W., 2013 WL 507325, at

*9 (parent’s neglect in seeking medical treatment during critical time impacts

physical and emotional needs of child); see also In re E.D., 419 S.W.3d at 620.

Similarly, mother’s FSP states that R.W., Jr. was singled out and physically beaten

to death by mother and her boyfriend, and the child was denied essential medical


                                         59
treatment. See In re J.R.W., 2013 WL 507325, at *9; Spurk, 396 S.W.3d at 222–24;

see also In re E.D., 419 S.W.3d at 620.

            3.     Parental Abilities, Plans for Children, Stability of Proposed
                   Placement, and Availability of Assistance

                   a. Discipline

      Abusive conduct is relevant to a parent’s parental abilities and her abilities to

care for her children’s needs. In re C.A., No. 05-18-00645-CV, 2018 WL 5905634,

at *14–15 (Tex. App.—Dallas Nov. 12, 2018, no pet.) (mem. op.).                 DFPS

investigator Capps and DFPS special investigator Jones testified that mother

disciplined L.R.W. and R.W., Jr., prior to his death, by making them “get down in

[a] push-up position for like an hour or until they got weak” due to muscle failure.

Mother also physically disciplined L.R.W., who was five years old at the time, and

R.W., Jr., who was two years old at the time, by “whoop[ing]” them with a belt for

fifteen minutes at a time, stopping only when L.R.W. or R.W., Jr. began to scream.

This physical discipline took place in the bathroom of mother’s apartment with the

door closed so that the children could not escape. Because L.R.W. and R.W., Jr.

moved around when mother physically disciplined them, various parts of their

bodies were hit with a belt. When DFPS caseworker Mangram was asked at trial

whether mother “literally trapp[ed] th[e] kids in the bathroom so [that] she c[ould]

beat them,” Mangram responded, “[y]es.” Mother admitted to leaving marks on

L.R.W. and R.W., Jr., and Mangram testified that mother’s physical discipline of

                                          60
L.R.W. and R.W., Jr. did not constitute “normal . . . spanking discipline.” L.R.W.

disclosed that mother had “beat[]” her and R.W., Jr. prior to his death. See In L.M.N.,

2018 WL 5831672, at *22 (in regard to parental abilities noting mother physically

abused child).

      Mother also knowingly allowed her boyfriend to physically discipline L.R.W.

and R.W., Jr. with his hand or a belt. And on the day of R.W., Jr.’s death mother

physically disciplined L.R.W. and R.W., Jr. for an hour each for reasons that

included dropping food on the floor.         Mother also allowed her boyfriend to

physically discipline R.W., Jr. that day for “not sitting on a potty.” See In re S.S.,

No. 13-14-00433-CV, 2015 WL 234069, at *9 (Tex. App.—Corpus Christi–

Edinburg Jan. 15, 2015, no pet.) (mem. op.) (evidence mother abused small child for

failing to put shoes on correctly and allowed other parent to abuse small child

weighed against her as parent); cf. In re J.F., No. 06-15-00033-CV, 2015 WL
7293322, at *9 (Tex. App.—Texarkana Nov. 19, 2015, no pet.) (mem. op.)

(appropriate discipline reflects positively on parental abilities).

      Mother’s FSP further states that mother had a significant lack of knowledge

concerning child development and a significant lack of parenting skills needed to

meet any child’s behavioral and developmental needs. And mother’s disciplining

behaviors seemed violent, out of control, and disproportionately harsh compared to

L.R.W.’s and R.W., Jr.’s misbehavior. See In re E.D., 419 S.W.3d at 620 (trial court


                                           61
may measure parent’s future conduct by past conduct); Schaban, 238 S.W.3d at 824

(“[T]rial courts [have] relied on evidence of past violence as an indicator of future

behavior in parental termination and child custody cases.”).

                   b. Supervision of Children

      The record reveals that mother left the children and R.W., Jr., prior to his

death, in the sole care of her boyfriend despite the fact that she was aware that he

physically disciplined L.R.W. and R.W., Jr. with his hand or a belt, he used narcotics

while caring for the children and R.W., Jr., and he had sexually abused L.R.W. See

TEX. FAM. CODE ANN. § 263.307(b)(12)(C) (in determining whether parent willing

and able to provide child with safe environment, considering whether parent

demonstrates adequate parenting skills including “supervision consistent with the

child’s safety”); In re A.J.B., No. 10-18-00274-CV, 2018 WL 6684808, at *3 (Tex.

App.—Waco Dec. 19, 2018, no pet.) (mem. op.) (“[Y]oung children are particularly

vulnerable if left in the custody of a [caregiver] who is unable or unwilling to protect

them or attend to their needs because they have no ability to protect themselves.”);

In re S.B., 207 S.W.3d at 886 (parent’s poor judgment may be considered in

determining child’s best interest); In re C.M.W., 2003 WL 579794, at *5 (children’s

basic needs include appropriate supervision).




                                          62
                    c. Medical Care

      As previously noted, the record reveals that mother failed to seek appropriate

medical treatment for R.W., Jr. prior to his death. See Jordan, 325 S.W.3d at 724

(evidence of how parent treated another child is relevant); see also In re C.R., 2018
WL 1161810, at *7 (same). In DFPS caseworker Mangram’s opinion, mother’s and

her boyfriend’s delay in seeking medical treatment for R.W., Jr. on the day of his

death was significant and inexcusable.         See Spurk, 396 S.W.3d at 222–24

(considering parent’s delay in seeking medical treatment in holding evidence

sufficient to support finding termination in best interest of child); In re R.D.H., 2005
WL 1000617, at *13 (although child’s injuries required immediate attention, parent

waited to seek medical care); see also In re E.D., 419 S.W.3d at 620 (trial court may

measure parent’s future conduct by past conduct).

      Further, Mangram noted that R.W., Jr.’s injuries at the time of his death

indicated that he had been “abused for a substantial amount of time,” and according

to Mangram, mother did not seek medical treatment for the child’s injuries.

Similarly, mother’s FSP states that R.W., Jr. was singled out and physically beaten

to death by mother and her boyfriend, and the child was denied essential medical

treatment. See In re J.H., No. 07-17-00307-CV, 2017 WL 6459537, at *5 (Tex.

App.—Amarillo Dec. 11, 2017, pet. denied) (mem. op.) (in regard to parental




                                          63
abilities, considering parents’ failure to seek prompt medical attention for children

when needed).

                    d. Safe and Stable Home

      As previously discussed, there is no evidence in the record that mother is able

to provide the children with a safe and stable home. See TEX. FAM. CODE ANN.

§ 263.307(a); In re I.L.G., 531 S.W.3d 346, 356 (Tex. App.—Houston [14th Dist.]

2017, pet. denied) (stability of proposed placement important consideration in

determining whether termination of parental rights in children’s best interest); In re

J.D., 436 S.W.3d at 118 (“The goal of establishing a stable, permanent home for a

child is a compelling . . . interest.”). Prior to the children entering DFPS’s care, they

lived with mother, her boyfriend, and R.W., Jr. in a home that was unkempt, unclean,

and cluttered, had old food and trash all around, and had “blood droplets” on the

walls. At the time of trial, mother lived with the children’s maternal grandmother,

who had a “CPS history.” The maternal grandmother’s other three children lived in

the home as well. Although the children’s maternal grandmother testified that she

wanted the children placed in her home, DFPS caseworker Mangram expressed

concern about such a placement because the grandmother had access to R.W., Jr.

prior to his death and yet never reported any physical abuse that the child had

sustained.




                                           64
                    e. Children’s Current Placement

      As previously noted, the children are placed together in an adoptive foster

home with foster parents who want the children to continue living with them. See

TEX. FAM. CODE ANN. § 263.307(a); In re I.L.G., 531 S.W.3d at 356 (stability of

proposed placement important consideration in determining whether termination of

parental rights in children’s best interest); In re J.D., 436 S.W.3d at 118 (“The goal

of establishing a stable, permanent home for a child is a compelling . . . interest.”).

DFPS caseworker Mangram testified that the foster home was safe, stable, nurturing,

and loving. L.R.W. was “very close” with her foster family, and she relied on her

foster parents for emotional support. Moreover, the foster family was all that L.D.W.

had ever known, L.D.W. interacted with his foster parents, and he did not leave his

foster parents’ side. The children both “look[ed] to their foster parents for comfort

and care” and were comfortable living with their foster parents.

      The children’s foster parents also provided for the children’s needs, and

Mangram believed that they would continue meeting the children’s emotional and

physical needs in the future. The children were not in emotional or physical danger

in their foster parents’ home. The children’s foster parents had excellent parenting

abilities, had taken advantage of the services and the programs that were available

to them, and the children were receiving any therapy, medical attention, and dental

work that were required. The children’s foster parents believed that education was


                                          65
important, and they wanted the children to graduate high school and attend college.

Mangram noted that the foster parents’ grandchild, who was L.R.W.’s age, lived in

the home as well and the children shared a sibling bond with that child.

      Mother concedes in her briefing that the children’s current placement is safe,

stable, and protective and the foster parents are meeting the children’s needs. And

although mother asserts that we can only speculate as to whether the children’s

current placement will remain safe and stable and continue meeting the children’s

physical and emotional needs, a “lack of evidence about [specific] definitive plans”

for the children is not dispositive to the best-interest analysis. In re E.C.R., 402
S.W.3d 239, 250 (Tex. 2013) (internal quotations omitted); see also In re C.H., 89
S.W.3d at 28. Instead, we examine the entire record to determine best interest, even

where DFPS is “unable to identify with precision the child[ren]’s future home

environment.” In re E.C.R., 402 S.W.3d at 250 (internal quotations omitted); see

also In re C.H., 89 S.W.3d at 28.

                                    *    *      *

      Viewing the evidence in the light most favorable to the trial court’s finding,

we conclude that the trial court could have formed a firm belief or conviction that

termination of mother’s parental rights is in the best interest of the children. See

TEX. FAM. CODE ANN. § 161.001(b)(2). And viewing the evidence in a neutral light,

we conclude that a reasonable fact finder could have formed a firm belief or


                                         66
conviction that termination of mother’s parental rights is in the best interest of the

children. See id. We further conclude that the trial court could have reconciled any

disputed evidence in favor of finding that termination of mother’s parental rights is

in children’s best interest or any disputed evidence was not so significant that a fact

finder could not have reasonably formed a firm belief or conviction that termination

is in the best interest of the children.

       Accordingly, we hold that the evidence is legally and factually sufficient to

support the trial court’s finding that termination of mother’s parental rights is in the

best interest of the children. Id.

       We overrule mother’s third issue.

                                       Conclusion

       We affirm the order of the trial court.




                                                 Julie Countiss
                                                 Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                           67